IN THE COURT OF APPEALS OF IOWA

                                    No. 20-0141
                                Filed June 3, 2020


IN THE INTEREST OF A.E.,
Minor Child,

A.M., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Kimberly Ayotte,

District Associate Judge.



       A biological father, whose parental rights were previously terminated,

challenges the denial of his motion to intervene in a child-in-need-of-assistance

action. AFFIRMED.



       Jacob van Cleaf of Van Cleaf & McCormack Law Firm, LLP, Des Moines,

for appellant father.

       Thomas J. Miller, Attorney General, and Charles K. Phillips, Assistant

Attorney General, for appellee State.

       Deborah L. Johnson of Deborah L. Johnson Law Office PC, Altoona,

attorney and guardian ad litem for minor child.



       Considered by Doyle, P.J., and Tabor and Greer, JJ.
                                          2


TABOR, Judge.

       This case involves the denial of a motion to intervene in a child-welfare

case. In an unusual turn, the unsuccessful intervenor, Arthur, is the eleven-year-

old child’s biological father. Arthur voluntarily terminated his parental rights when

his daughter, A.E., was an infant. Yet Arthur maintained contact with A.E. through

her childhood, including somewhat regular visitation, with the consent of her

mother.

       In October 2017, the Iowa Department of Human Services (DHS) removed

A.E. from her mother’s care. Two years later, Arthur sought to intervene in the

child-in-need-of-assistance     (CINA)        proceedings    under     Iowa     Code

section 232.91(2) (2019) and Iowa Rule of Civil Procedure 1.407. In briefing,

Arthur alleged he was interested in being considered a “suitable person” under

section 232.117(3)(c).1

       The juvenile court denied his motion. The court emphasized Arthur had not

“consistently been involved in his biological daughter’s life—including no contact

within the last year.” The court ruled intervention was not in A.E.’s best interest,

citing her current placement with relatives, including her sibling, her need for

permanency, and Arthur’s inconsistent contact.

       Arthur now appeals, faulting the juvenile court for evaluating his interest as

that of a parent, though he did not claim a parental interest. On our review, framing




1 That provision directs the juvenile court, after termination, to transfer
guardianship and custody of the child to one of the following: (1) the DHS, (2) a
child-placing agency, or (3) a non-custodial parent, other relative, or other suitable
person. See Iowa Code § 232.117(3)(a)–(c).
                                           3


Arthur’s interest as an “other suitable person” with whom A.E. could be placed, we

find no error in the juvenile court’s denial of the motion to intervene.2

       Rule 1.407(1) sets out when a person can intervene in an action:

              a. When a statute confers an unconditional right to
       intervene.[3]
              b. When the applicant claims an interest relating to the
       property or transaction which is the subject of the action and the
       applicant is so situated that the disposition of the action may as a
       practical matter impair or impede the applicant’s ability to protect that
       interest, unless the applicant’s interest is adequately represented by
       existing parties.

A proposed intervenor has an “interest” if the legal proceeding will affect a legal

right. In re A.G., 558 N.W.2d 400, 403 (Iowa 1997). “An interest that is indirect,

remote or conjectural is generally insufficient to support intervention.” Id. “[T]he

mere interest or desire to adopt a child will not qualify as a sufficient interest.”

H.N.B., 619 N.W.2d at 343.

       A bit of background is necessary to our analysis. A.E. was born in 2008.

Arthur voluntarily terminated his parental rights when she was six months old,

noting his lack of financial resources. He did not see her again until her third

birthday. For a few years, he had regular visits with A.E. with the assent of her

mother. At the hearing on his motion, he testified he saw A.E. “[t]hree or four” days



2 In most child-welfare appeals, our review is de novo—looking at the facts and
law anew. In re J.C., 857 N.W.2d 495, 500 (Iowa 2014). But we review the juvenile
court’s denial of a motion to intervene for the correction of legal error. In re H.N.B.,
619 N.W.2d 340, 342–43 (Iowa 2000). Although our review is on error, we accord
discretion to the juvenile court’s determination whether the person seeking to
intervene is “interested” in the matter being litigated. Id. We focus on the child’s
welfare; the ultimate decision “must be compatible with the child’s best interests.”
Id. at 344.
3 No unconditional right exists under the circumstances of this case; Arthur does

not claim such a right.
                                          4


each week anywhere from thirty minutes to “all day plus overnight.” But Arthur

largely lost contact when the DHS removed A.E. from her mother’s care in October

2017. He testified that after the removal he spoke with A.E. on the phone once a

week. Even those weekly calls stopped in July 2019.

       Despite their waning interaction, Arthur still bases his motion to intervene

on his “close, ongoing relationship with A.E.” He urges that he qualifies as an

“other suitable person” to be considered a placement for A.E.

       The juvenile court may transfer custody to a “suitable person” after a

dispositional hearing. Iowa Code § 232.102(1)(a). Our legislature did not define

the term “suitable person.” In re J.C., 857 N.W.2d 495, 508 (Iowa 2014). In that

vacuum, courts have given the term a “flexible” meaning, leaning on the particular

facts of each intervention petition. Id. “The sufficiency of the interest asserted by

the intervenor under the ‘suitable person’ provision is considered in light of the

nature of the proceeding and surrounding facts and circumstances.” H.N.B., 619

N.W.2d at 343. “[T]he closeness of the relationship between the child in interest

and the intervenor is a critical factor in determining the sufficiency of the interest

of an intervenor.” Id. at 344.

       The juvenile court correctly found insufficient support for Arthur’s claim that

the strength of his relationship with A.E. secured his interest in intervening. Arthur

knew in 2017 that A.E.’s CINA case was opened. He could have pursued a

placement or guardianship at any point. Yet he did not seek to intervene until

2019. The record shows Arthur has not seen A.E. for two years and stopped

calling her six months before the hearing. Those gaps in contact undermine his
                                           5


claim that their close relationship qualifies him as a suitable person to assume her

care.

        What does A.E. want? Reports conflict. According to her mother, A.E. does

not want to see Arthur or have a relationship with him. But at the hearing, A.E.’s

attorney shared her recent conversation with the child:

        I asked her, among other things, if there was anything else that she
        would like the judge to know, and she said that she would like to see
        her father. And it kind of came out of the blue. I asked her when the
        last time she saw her father was, and she said when she was nine
        years old . . . .
                . . . I asked what she was envisioning, and she said, you know,
        like regular divorced families, every other weekend and some time
        during the week.

        For the record, A.E.’s guardian ad litem (GAL) opposed intervention. The

GAL recognized A.E. was “a remarkable child who definitely has strong opinions

and has thought them out.” But the GAL argued it was not in A.E.’s best interests

to remove her from her current placement with her maternal grandparents and half-

sister. By all reports, A.E. is doing well in that placement.

        Deferring to the juvenile court’s determination that Arthur lacked a sufficient

interest in the CINA case, we find no error in the denial of his motion to intervene.

We reach this conclusion even though A.E. expressed an interest in seeing him

again. To be clear, this not a case in which the proposed intervenor is a stranger

to the child.    See In re B.B.M., 514 N.W.2d 425, 429 (Iowa 1994) (noting

grandparents were “strangers” to the child but still allowing intervention under the

unique circumstances where child had an unusual genetic disorder). But neither

is it the kind of relationship with a “suitable person” that courts have found justifies

intervention.   See, e.g., J.C., 857 N.W.2d at 508 (allowing established but
                                         6


nonbiological father to intervene because he had custody of child for three years

while mother was in prison); In re C.L.C., 479 N.W.2d 340, 344 (Iowa Ct. App.

1991) (allowing couple to intervene and seek custody of two children when they

babysat those children ten to fifteen hours per week, attended their medical

appointments, gave them birthday presents, and contributed to them financially,

noting the couple was “involved in the routine care of these children, and the

children have come to rely upon their love and care”).

       Unlike those circumstances, Arthur’s belated and generalized desire to be

considered a placement—and A.E.’s interest in renewing visitation with her

biological father after not seeing him for two years—do not together create a

sufficient legal interest. As voiced by her GAL, denial of the petition was in the

child’s best interests. The court did not err in denying the motion to intervene.

       AFFIRMED.